305 N.Y. 764 (1953)
In the Matter of the Accounting of Bank of New York and Fifth Avenue Bank, as Sole Surviving Successor Trustee, and Harold F. Le Baron et al., as Executors of Maude Le Baron, Deceased Trustee under The Will of Alfred H. Smith, Deceased. Anne C. E. S. Waterous, Appellant; Leonard P. Levy et al., Respondents.
Court of Appeals of the State of New York.
Argued April 15, 1953.
Decided May 22, 1953
Aaron Simmons, Sperry Butler and Robert G. Fanelli for appellant.
Leo Praeger and Edmund W. Bokat for Leonard P. Levy and others, respondents.
Jonas J. Shapiro and Janet Perlman for Louis Silverstein, respondent.
Concur: LEWIS, Ch. J., CONWAY, DESMOND, DYE, FULD and FROESSEL, JJ.
Order affirmed, with costs to respondents appearing separately and filing separate briefs payable out of the estate. No opinion.